IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0359
                               Filed March 30, 2022


CHRISTOPHER CRAIG THOMPSON,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Allamakee County, Alan Heavens,

Judge.



      Christopher Thompson appeals the district court’s denial of his

postconviction-relief application. AFFIRMED.



      David James Hanson of Hofmeyer & Hanson, P.C., Fayette, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Greer, P.J., and Schumacher and Ahlers, JJ.
                                          2


SCHUMACHER, Judge.

         Christopher Thompson appeals the district court’s denial of his application

for postconviction relief (PCR). We determine that Thompson has not proved that

trial counsel failed to perform an essential duty. As a result, we affirm the denial

of Thompson’s PCR application.

I.       Facts & Proceedings

         Thompson and Angela Gabel lived together in a farmhouse with their eight-

month-old son and Gabel’s two teenage daughters. The couple’s relationship was

rocky.    Thompson struggled with post-traumatic stress disorder (PTSD) and

alcohol abuse. There were frequent arguments between Thompson and Gabel,

some of which became physical.

         On October 2, 2010, the Allamakee County Sheriff’s Office and the Monona

Police Department responded to a 911 call from Thompson stating that he had

been in a fight with Gabel and that he shot her. When the officers arrived, they

found Gabel, deceased, inside a car parked in front of the farmhouse. Thompson

came out of the house initially with his child in his arms and then retreated into the

house.     Thompson ultimately surrendered and was taken into custody.           Law

enforcement conducted a breath test on Thompson, whose blood alcohol level was

.184.

         Thompson was charged with first-degree murder. A year later, a jury found

Thompson guilty of second-degree murder, in violation of Iowa Code section 707.3

(2010). He was sentenced to a term of incarceration not to exceed fifty years, with

a minimum term of thirty-five years of confinement. Thompson was ordered to pay

$150,000 in victim restitution. Thompson appealed his conviction.
                                        3


      The Iowa Supreme Court summarized Thompson’s interview with law

enforcement in Thompson’s direct appeal as follows:

      Thompson told officers that [he] began arguing [with Gabel] on the
      day of the incident sometime after the game they were watching
      ended. Thompson claimed Gabel was upset with him because he
      wanted to watch more football while she wanted to go have sex with
      him. Gabel decided to go to bed without him . . . . When Thompson
      came up later, she was asleep. He woke her up to have sex. Gabel
      told him it was too late. Thompson told the officers that her temper
      flared . . . . Gabel got out of bed and slapped him. Thompson then
      pushed her against the wall. Gabel left the room and ran downstairs
      and outside while they continued to yell at each other. . . . Once
      outside, Gabel climbed into her daughter’s car after finding hers
      locked. Thompson, after watching from the deck, saw Gabel flip him
      off and saw her talking on her cell phone. Thompson believed Gabel
      was talking to his mother . . . . He was “pissed off” and went inside
      to retrieve a .22 caliber rifle from their bedroom.
             He came back out onto the deck with the rifle. Gabel flipped
      him off again. Without aiming, Thompson fired the gun at her from
      fifteen to twenty feet away. The bullet went through the driver’s side
      window. He told police he only meant to scare her with the first shot,
      not kill her. He approached to find her breathing, but he could tell
      “she wasn’t gonna make it.” Thompson told officers he shot her a
      second time to “put her out of her misery.” He was three feet away
      when he fired the second shot.

State v. Thompson, 836 N.W.2d 470, 474–75 (Iowa 2013).

      The Iowa Supreme Court affirmed Thompson’s conviction. See id. at 491.

Following the issuance of procedendo, Thompson filed an application for PCR. He

alleged ineffective assistance of counsel, claiming defense counsel failed to

subpoena Dr. Arthur Konar to testify at the pretrial hearing about the victim’s

mental-health records and did not challenge a juror who Thompson argues could

not serve because of a reading comprehension learning disability.1             The



1 Thompson’s application also claimed defense counsel was ineffective for not
showing the jury the complete three-hour interview between Thompson and law
enforcement and in advising him not to testify at trial. The district court denied
                                           4


application was amended twice. Trial on the amended application was held before

the district court on March 12, 2021.

         The district court dismissed the application in its entirety on March 16. The

district court determined that Thompson did not show why Gabel’s mental-health

records would be valuable to the doctor’s testimony. The district court also denied

the claim that a juror was incompetent to perform his duties. Even though the juror

struggled with reading comprehension, the district court assessed the juror and

concluded he possessed qualities of someone with a sound mind, including the

ability to understand and perform the necessary duties of a juror. Thompson

appeals the district court’s denial of his PCR application.

II.      Standard of Review

         We review ineffective-assistance-of-counsel claims de novo.         State v.

Harrison, 914 N.W.2d 178, 188 (Iowa 2018). To prevail on a claim of ineffective

assistance of counsel, the applicant must prove that their trial counsel (1) failed to

perform an essential duty, and (2) prejudice resulted.        State v. Maxwell, 743

N.W.2d 185, 195 (Iowa 2008) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)).

III.     Ineffective Assistance

         In determining an ineffective-assistance-of-counsel claim, we measure

counsel’s performance objectively, considering the totality of the circumstances,

against prevailing professional norms. State v. Clay, 824 N.W.2d 488, 495 (Iowa

2012).     When determining whether counsel breached an essential duty, the


these claims but Thompson does not challenge the court’s ruling on these issues
on appeal.
                                          5


applicant must show by a reasonable probability that trial counsel “performed

below the standard demanded of a reasonably competent attorney.” Ledezma v.

State, 626 N.W.2d 134, 142 (Iowa 2001).          When determining prejudice, the

applicant must prove that “there is a reasonable probability that, but for the

counsel’s unprofessional errors, the result of the proceeding would have been

different.” State v. Hopkins, 576 N.W.2d 374, 378 (Iowa 1998). We presume that

counsel performed competently unless the applicant shows otherwise. State v.

Booth-Harris, 942 N.W.2d 562, 577 (Iowa 2020).

       A.     Failure to Subpoena Expert Witness

       We first address Thompson’s claim that he received ineffective assistance

because his trial counsel did not subpoena the defense’s expert witness, Dr.

Konar, to testify at the pretrial hearing about the necessity of reviewing Gabel’s

mental-health records.     Thompson requested Gabel’s mental-health records,

claiming that they could contain information that Gabel was prone to manipulation,

violence, and anger, which he argued could exacerbate his PTSD symptoms.

Thompson also argued that the records would be “very valuable” to Dr. Konar.

Prior to the initial criminal proceedings, the trial court denied the request, finding

that facts about Gabel and Thompson’s PTSD defense had already been

presented by depositions and other sources. The supreme court agreed. See

Thompson, 836 N.W.2d at 491.

       Thompson now asserts that had his trial counsel called Dr. Konar to testify,

Dr. Konar would have explained to the court the significant effect Gabel’s

aggression produced on Thompson. Because he did not gain access to these

records, Thompson argues the jury was never shown evidence that Gabel’s
                                         6


aggression provoked his PTSD. He claims this evidence would have reduced the

likelihood the jury would find that he had the specific intent to commit murder and

would have likely led to a different jury verdict. We determine Thompson did not

meet his burden to show his trial counsel failed to perform an essential duty.

       Dr. Konar did not testify at the PCR hearing. What Dr. Konar would have

said concerning his ability to review mental-health records is absent from the court

record. And as noted by the PCR court, the Iowa Supreme Court came to the

following conclusion about Gabel’s medical records:

       Thompson’s PTSD was not disputed. He did not plead self-defense.
       Gabel’s mental state was not at issue. The jury heard evidence
       regarding the conduct of Thompson and Gabel the night he shot her,
       as well as evidence concerning the nature of their relationship.
       Thompson was not entitled to go on a fishing expedition in her mental
       health records. He already had what he needed.

Id.

       Thompson did not present evidence during the PCR proceedings that Dr.

Konar would have provided the “nexus between the issues at trial and the mental

health treatment received by Gabel” needed to gain access to the records. See

id. at 490. And even if Thompson is correct that Dr. Konar would have found the

mental-health records “very valuable,” having Dr. Konar testify at the pretrial

hearing would not have provided any new information outside the arguments trial

counsel already made. The facts about Gabel’s conduct for the PTSD defense

had been presented through depositions and prior testimony and reports.

       The jury heard testimony from Dr. Konar at trial that Thompson suffered

from PTSD.     Dr. Konar further testified that Thompson’s PTSD coupled with

alcohol abuse was “set off by a horribly dysfunctional intimate relationship with Ms.
                                           7

Gabel.” Simply put, the jury already possessed the necessary information. See

id. Looking into Gabel’s health records would have been a “fishing expedition” that

Thompson had no right to undertake. See id. We determine trial counsel did not

fail to perform an essential duty concerning this first claim.

       B.      Failure to Lodge a Challenge to a Juror

       Thompson also argues he received ineffective assistance because his trial

counsel failed to challenge a juror for cause whose learning disability made him

unable to carry out his necessary duties. Like Thompson’s previous claim, this

claim also fails.

       Juror R.H. received notice of prospective jury service. Before selection,

R.H. completed a juror questionnaire. He self-reported that he could “understand

the English language in a written, spoken, or manually signed mode.” Unknown

to Thompson, R.H. had a learning disability that had been aggravated by a brain

injury. Thompson’s trial counsel did not challenge R.H. As part of the PCR

proceedings, Thompson offered records of an evaluation of R.H. completed in

2013. R.H. scored around the fifth percentile on verbal comprehension testing and

scored in the first percentile on reading vocabulary. He also scored “low average”

on key areas like perceptual reasoning and working memory—while also scoring

“average” on processing speed. The evaluation concluded that R.H. struggled with

reading comprehension, but his processing speed allowed him to obtain new

information through “non-verbal and ‘hands on’ direction.”         Ultimately, the

evaluators concluded that he needed verbal instruction. Thompson argues that

this evaluation proves that R.H. was unfit to be a juror and his trial counsel was

ineffective because they failed to identify this.
                                          8


       As discussed above, Thompson must prove his trial counsel failed an

essential duty. See Maxwell, 743 N.W.2d at 195. We find that Thompson has not

met his burden, as Thompson’s trial counsel did not fail to perform an essential

duty concerning this juror.

       Thompson’s trial counsel did not breach an essential duty in failing to

challenge R.H because, as evidenced in the PCR hearing, R.H. answered the

prospective juror questionnaire truthfully.      When asked whether he could

“understand the English language in a written, spoken[,] or manually signed mode,”

R.H. answered that he could. (Emphasis added.) “A juror’s self-assessment may,

in the proper case, carry great weight.” State v. Mitchell, 573 N.W.2d 239, 242

(Iowa 1997).    And the evaluation Thompson offers does not discredit R.H.’s

answer. The evaluation confirms it.2 When assessing R.H. at the PCR hearing

and reading the trial transcript, the district court also found that R.H. possessed

qualities of someone with a sound mind—“always” giving intelligent answers when

questioned. “It is sufficient [when the] court witnessed firsthand the challenged

juror’s capabilities in an actual courtroom setting.” Id. at 241–42.

       Additionally, Thompson’s trial counsel testified that he asked questions to

all potential jurors and believed the jury was not prejudiced. Iowa Rule of Criminal

Procedure 2.18(5)(c) provides grounds to challenge a prospective juror.3 And

when “reasonable doubts arise as to the competency of a juror, such juror should


2 The evaluation concluded that R.H. needed verbal instruction, meaning that he
could understand English language in a spoken mode.
3 Under the rule, a juror can be challenged on the grounds of “unsoundness of

mind, or such defects in the faculties of the mind or the organs of the body as
render the juror incapable of performing the duties of a juror.” Iowa R. Crim.
P. 2.18(5)(c).
                                          9

be excused.” State v. Rowe, 26 N.W.2d 422, 425 (Iowa 1947). Yet a disability

must be so severe that the prospective juror cannot determine whether a

defendant is guilty or not guilty based on evidence presented by the parties and

jury instructions given by the judge.4 R.H.’s answers throughout trial thwarted

Thompson’s assertions that R.H. was unfit to serve. Thompson’s trial counsel was

not ineffective for failing to challenge a juror who had a reading comprehension

disability, had answered questions truthfully throughout the proceedings, and did

not evoke signs of being unable to serve as a juror. We find trial counsel did not

fail to perform an essential duty.

IV.    Conclusion.

       We determine that trial counsel did not fail to perform an essential duty in

failing to subpoena a defense expert to the pretrial hearing or in failing to challenge

a juror’s competency to serve. As we find no failure to perform an essential duty,

we need not address the prejudice prong of the Stickland standard. See State v.

Polly, 657 N.W.2d 462, 465 (Iowa 2003) (“Failure to demonstrate either element is

fatal to a claim of ineffective assistance.”). We affirm the district court’s decision

denying Thompson’s PCR application.

       AFFIRMED.




4 Iowa Criminal Jury Instruction 100.8 holds that the sole duty of a juror is “to find
the truth and do justice.”